As filed with the Securities and Exchange Registration No. 333-202174 Commission on November 15, 2016 Registration No. 811-05626 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 4 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 410 [X] (Check appropriate box or boxes.) Separate Account B (Exact Name of Registrant) Voya Insurance and Annuity Company (Name of Depositor) Locust Street Des Moines, Iowa 50309 (Address of Depositor’s Principal Executive Offices) (Zip Code) 980-5100 (Depositor’s Telephone Number, including Area Code) J.
